United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.A., Appellant
and
U.S. POSTAL SERVICE, SAN FRANCISCO
PERFORMANCE CLUSTER,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1524
Issued: May 20, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 30, 2008 appellant timely appealed a merit decision of the Office of Workers’
Compensation Programs dated May 1, 2007 in which an Office hearing representative affirmed
an earlier decision concerning his wage-earning capacity. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether the Office properly reduced appellant’s compensation effective
February 19, 2006 based on its determination that the constructed position of a final assembler
represented his wage-earning capacity.

FACTUAL HISTORY
This case has previously been before the Board on appeal.1 The facts and history of the
case are incorporated by reference. The relevant facts are briefly set forth below.
The Office accepted that on November 20, 1978 appellant, then 30-years-old, sustained a
left knee strain when he slipped and fell on stairs while working as a letter carrier. He had a left
hip arthroscopy on January 11, 1979 and left knee ligamentous reconstruction on
September 17, 1979. Appellant underwent surgery in June 1981 for a nonwork-related ruptured
quadriceps repair after he struck his knee on an object while attempting to catch a Frisbee. He
has not worked since November 20, 1978. Appropriate wage-loss compensation and medical
benefits were paid.
In a September 8, 2004 progress report, Dr. Michael Joyce, a Board-certified orthopedic
surgeon, reported that appellant had increased stiffness and crepitus along with episodes of
clunking in the knee. She provided an impression of post-traumatic degenerative arthritis of the
left knee and chronic anterior cruciate ligament (ACL) insufficiency. Ice and a light exercise
program were recommended.
In a September 13, 2004 report, Dr. C. David Bomar, a Board-certified orthopedic
surgeon and Office referral physician, reviewed appellant’s medical record, the statement of
accepted facts and presented his examination findings. Range of motion of the left knee was 5 to
120 degrees with extensive crepitation with motion. Dr. Bomar noted that there was no
instability in the medial or lateral planes and that the Lachman sign was negative with no joint
effusion. He stated that there was no atrophy in the calf or thigh but recent x-rays showed a
complete loss of the medial joint space with fairly severe osteoarthritis. Dr. Bomar diagnosed
osteoarthritis of the left knee and stated that appellant would eventually require total knee
replacement. He remarked that the November 1978 work injury aggravated the preexisting
arthritis in the knee and increased appellant’s symptoms. Dr. Bomar stated that appellant had not
reached maximum medical improvement and major surgery would eventually have to be done.
He opined that appellant was partially disabled from the employment injury. Dr. Bomar advised
that appellant could work full time with restrictions of no prolonged walking, climbing stairs or
ladders frequently or squatting and kneeling, but he could sit, stand, walk short distances, use his
hands, bend and lift up to 30 pounds.
On October 3, 2004 the Office referred appellant to vocational rehabilitation. The
rehabilitation counselor reported that, based on appellant’s experience, education, medical
restrictions and a labor market study, he was employable as a final assembler. In a January 27,
2005 letter, appellant objected to the rehabilitation and placement plan. He advised that he could
only work four hours a day. Appellant noted that his preference to return to the employing
establishment and referred to postal regulations stating that the employer would make an effort to
reemploy an injured worker. He further stated that he found it inappropriate that he was coached
not to disclose the vocational rehabilitation counseling to prospective employers.
1

Docket No. 02-839 (issued August 26, 2002). The Board affirmed a February 1, 2001 Office decision denying
merit review.

2

The job placement phase began on February 9, 2005. On February 10, 2005 the
rehabilitation counselor advised that the employing establishment would not accommodate
appellant’s restrictions. On August 2, 2005 the counselor identified the position of Final
Assembler, Department of Labor’s Dictionary of Occupational Titles, (DOT) #713.687-018 to be
suitable, both medically and occupationally, reasonably available in appellant’s geographic area.
The position description noted that the final assembler attached nose pads and temple pieces to
optical frames, using hand tools by positioning parts in fixture to align screw holes. The position
was listed as sedentary with physical demands of reaching, handling, fingering, near acuity and
accommodation and unskilled, with a specific vocational preparation of less than one month.
The rehabilitation counselor noted that the job market for final assemblers was in decline, but
confirmed it was being performed in sufficient numbers on a full-time basis in appellant’s
community as to be reasonably available. The position had an hourly wage of $7.62 or $304.80
per week.
On November 10, 2005 the Office received two medical reports from appellant’s
attending physician, Dr. Richard P. Dibala, a Board-certified family practitioner. In a
February 10, 2005 report, Dr. Dibala noted that appellant’s previous physician, Dr. Joyce, found
him disabled. He reported that appellant had a back injury in the mid-1970s that required
hospitalization for eight days including traction. Dr. Dibala stated that appellant had frequent
disabling recurrences of back pain involving the sciatica, exacerbated by progressive obesity. He
indicated that other conditions included a significant knee injury with torn ligaments and
cartilage, subsequent surgeries and a subsequent secondary injury involving the quadriceps
tendon requiring surgical repair. Dr. Dibala indicated that appellant had been seen on three
occasions for increasing difficulty with his back pain and sciatica. He noted lumbosacral spine
films from December 2004 showed significant degenerative joint disease with disc space
narrowing at multiple levels and osteophyte formation. Dr. Dibala stated, “it is probable that his
initial injury in the 1970s has initiated this significant degenerative process which has markedly
limited the patient’s activity and physical capacities.” He indicated that appellant could not
perform a sedentary job which involved eight hours of sitting given his degree of back pain.
Dr. Dibala advised that appellant might be able to perform work that allowed occasional to
frequent changes in position without requiring prolonged standing. He recommended a
four-hour trial work period. In an October 31, 2005 report, Dr. Dibala opined that appellant was
“best suited to part-time work or certainly no more than a trail at an eight hour a day job which
would need to include significant sitting but with interspersed break times during which time he
could change position.” A copy of the December 2, 2004 report of x-rays of the lumbar spine
revealed degenerative disc disease at T11-12, T12-L1, L4-5 and L5-S1 with osteophytes and no
evidence of spondylolysis or spondylolisthesis.
In a November 21, 2005 letter, appellant argued that neither the statement of accepted
facts nor Dr. Bomar’s second opinion evaluation referenced his preexisting back condition,
which the Office had accepted under the Office file numbers xxxxxx024 and xxxxxx359. He
maintained that his physician in San Francisco had provided a four-hour work assessment and
stated that there was a medical conflict. Appellant noted that his back condition had worsened
after becoming sedentary. He also disagreed with the suitability of the position stating that he
could not sit for extended periods due to back pain and increased instability of his left knee.
Appellant further stated that he did not receive 90 days of placement assistance.

3

In a December 30, 2005 notice of proposed reduction of compensation, the Office found
the selected position of final assembler represented appellant’s wage-earning capacity.2 It found
that appellant’s on-going back condition was unrelated to the accepted lumbar strains under case
file numbers xxxxxx359 (December 28, 1977) and xxxxxx024 (March 11, 1975). The Office
found Dr. Dibala’s reports lacked probative value to relate appellant’s current back complaints to
the prior back claims for lumbar strain. It noted that appellant was provided 90 days placement
assistance. The Office found that the factual and medical evidence established that appellant had
the capacity to earn wages as a final assembler and allowed him 30 days to submit additional
evidence or argument if he disagreed with the proposed action.
In a January 27, 2006 letter, appellant reiterated his previous arguments and resubmitted
his November 21, 2005 statement. He also submitted a copy of an October 11, 994 x-ray
examination of his lumbosacral spine, which contained an impression of degenerative disc
disease most accentuated at the L5-S1 level.
By decision dated February 7, 2006, the Office reduced appellant’s wage-loss
compensation, effective February 19, 2006, finding that the position of final assembler
represented his wage-earning capacity. It noted that appellant’s current weekly pay rate for the
job and step when injured was $376.81. The Office found that appellant was capable of earning
$304.80 per week, that the adjusted wage-earning capacity per week was $135.65, that the
percentage of new wage-earning capacity was 36 percent, that the loss in wage-earning capacity
amount per week was $241.16, leaving appellant with a compensation rate of $180.87 or $374.25
per week when increased by applicable cost-of-living adjustments. This resulted in a new
compensation rate every four weeks of $1,497.00 beginning February 19, 2006.
Appellant disagreed with the Office’s decision and requested an oral hearing, which was
held February 28, 2007. The record reflects the Office informed appellant of his hearing date in
a letter dated January 26, 2007.
In an August 16, 2006 report, Dr. Joyce noted that appellant had long-term disability
since 1981 and that he continued to experience painful episodes of knee instability. He reported
transitions from sedentary activities such as sitting to ambulation was particularly difficult.
Dr. Joyce also reported that appellant’s attempt to accommodate to his knee symptoms have
consequently led to an ongoing aggravation of long-standing low back pain. He diagnosed left
knee end stage osteoarthritis with chronic ACL insufficiency and indicated that appellant
required a left knee replacement. Dr. Joyce indicated that appellant had been released to a
sedentary work level and specific permanent restrictions included a maximum four-hour
workday due to the combination of arthritis and instability. He provided an impairment rating of
50 percent left lower extremity.3
By decision dated May 1, 2007, an Office hearing representative affirmed the February 7,
2006 Office decision.

2

The December 30, 2005 letter and notice superseded an earlier notice of October 25, 2005.

3

There is no schedule award issue before the Board in the present appeal.

4

LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.4 An injured employee who is either unable to return to
the position held at the time of injury or unable to earn equivalent wages, but who is not totally
disabled for all gainful employment, is entitled to compensation computed on loss of wageearning capacity.5
Section 8115 of the Federal Employees’ Compensation Act6 and Office regulations
provide that wage-earning capacity is determined by the actual wages received by an employee if
the earnings fairly and reasonably represent his wage-earning capacity. If the actual earnings do
not fairly and reasonably represent wage-earning capacity or the employee has no actual
earnings, his or her wage-earning capacity is determined with due regard to the nature of the
injury, the degree of physical impairment, usual employment, age, qualifications for other
employment, the availability of suitable employment and other factors or circumstances which
may affect the wage-earning capacity in his or her disabled condition.7 The Office must initially
determine a claimant’s medical condition and work restrictions before selecting an appropriate
position that reflects his or her wage-earning capacity. The medical evidence upon which the
Office relies must provide a detailed description of the condition.8
When the Office makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized
by the Office for selection of a position listed in the Department of Labor’s DOT or otherwise
available in the open market, that fits that employee’s capabilities with regard to his or her
physical limitations, education, age and prior experience. Once this selection is made, a
determination of wage rate and availability in the open labor market should be made through
contact with the state employment service or other applicable service.9 Finally, application of
the principles set forth in Albert C. Shadrick10 will result in the percentage of the employee’s loss
of wage-earning capacity.11 Office regulations provide that the employee’s wage-earning
capacity in terms of percentage is obtained by diving the employee’s actual earnings or the pay
rate of the position selected by the Office, by the current pay rate for the job held at the time of
the injury.12
4

James M. Frasher, 53 ECAB 794 (2002).

5

20 C.F.R. §§ 10.402 and 10.403; John D. Jackson, 55 ECAB 465 (2004).

6

5 U.S.C. §§ 8101-8193.

7

Id. at § 8115; 20 C.F.R. § 10.520; John D. Jackson, supra note 5.

8

William H. Woods, 51 ECAB 619 (2000).

9

James M. Frasher, supra note 4.

10

5 ECAB 376 (1953); see also 20 C.F.R. § 10.403.

11

James M. Frasher, supra note 4

12

20 C.F.R. § 10.403(d).

5

In determining an employee’s wage-earning capacity based on a position deemed
suitable, but not actually held, the Office must consider the degree of physical impairment,
including impairment results from both injury related and preexisting conditions, but not
impairments resulting from post injury or subsequently acquired conditions. Any incapacity to
perform the duties of the selected position resulting from subsequently acquired conditions is
immaterial to the loss of wage-earning capacity that can be attributed to the accepted
employment injury and for which appellant may receive compensation.13
ANALYSIS
Appellant’s claim was accepted by the Office for sprain/strain of left knee/leg. The
record reveals he had accepted lumbosacral strains of December 28, 1977 (case file number
xxxxxx359) and March 11, 1975 (case file number xxxxxx024). By decision dated February 7,
2006, the Office reduced his compensation effective February 19, 2006. The Board finds that the
Office properly reduced appellant’s compensation based on his capacity to perform the duties of
a final assembler.
In finding that appellant was physically capable of performing the duties of a final
assembler, the Office relied on the September 13, 2004 opinion of Dr. Bomar, an Office referral
physician, who evaluated appellant for his accepted left knee sprain/strain. Dr. Bomar found that
appellant was partially disabled as a result of the employment injury but was able to work full
time. He indicated that appellant had permanent restrictions of no prolonged walking, climbing
stairs or ladders frequently or squatting and kneeling, but he was able to sit, stand, walk short
distances, use his hands, bend and lift up to 30 pounds. The Board finds that Dr. Bomar’s
opinion is sufficiently well rationalized to establish that appellant is medically capable of
working full time in the constructed position, which is a sedentary position that has the physical
demands of reaching, handling, fingering, near acuity and accommodation.
Although appellant submitted medical reports from Drs. Dibala and Joyce, their reports
do not support that he was unable to perform the duties of the selected position due to his
employment injuries or any preexisting conditions as they failed to provide an opinion regarding
his ability to perform the duties of the selected position. In his February 10, 2005 report,
Dr. Dibala noted that appellant had disabling recurrences of back pain involving the sciatica,
exacerbated by progressive obesity. He reported that appellant had been seen in his office three
times for increasing difficulty with his back pain and sciatica. Dr. Dibala further noted
lumbosacral spine films from December 2004 showed significant degenerative joint disease with
disc space narrowing at multiple levels and osteophyte formation. While he stated, “it is
probable that his initial injury in the 1970s has initiated this degenerative process which has
markedly limited the patient’s activities and physical capacities,” he failed to refer to any
medical history or findings to support his conclusion, which is speculative in nature.14 Thus,
Dr. Dibala’s opinion is of diminished probative value to support that appellant continues to
suffer disabling residuals of his accepted lumbosacral strains. Moreover, in his October 31, 2005
13

John D. Jackson, supra note 5.

14

See Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).

6

report, he opined that appellant could work in an eight-hour day sedentary position, provided he
could take breaks to change his position. This is consistent with Dr. Bomar’s restrictions.
In his August 16, 2006 report, Dr. Joyce indicated that appellant had specific permanent
restrictions, which included a maximum four-hour workday due to the combination of arthritis
and instability. He reported that it was difficult for appellant to transition from sedentary
activities such as sitting to ambulation and that attempts to accommodate his knee symptoms has
led to an ongoing aggravation of low back pain. However, Dr. Joyce did not provide objective
findings or medical rationale explaining how or why appellant could not perform standing and
sitting activities intermittently over an eight-hour period. The Board has held that a medical
opinion that is not fortified by medical rationale is of diminished probative value.15 Without
more explanation of how Dr. Joyce came to his opinion, it is of diminished probative value and
insufficient to cause a medical conflict with Dr. Bomar over the number of hours appellant could
work. The medical evidence thus establishes that appellant has the physical capacity to work
eight hours a day as a final assembler within the restrictions noted by Dr. Bomar.16
On August 2, 2005 the rehabilitation counselor provided updated labor market survey
information. The rehabilitation counselor provided a job description for the final assembler
position, noted that it was a sedentary position and found that appellant fit the educational
requirements, that the position was within his medical restrictions and was available in sufficient
numbers so as to make it reasonably available within his commuting area, at a weekly wage of
$7.62 or $304.80 per week.
The Board finds that the Office considered the proper factors, such as availability of
suitable employment and appellant’s physical limitations, usual employment and age and
employment qualifications, in determining that the position final assembler represented his
wage-earning capacity.17 The weight of the evidence of record establishes that appellant had the
requisite physical ability, skill and experience to perform this position and that it was reasonably
available within the general labor market of his commuting area. Also, the Office followed the
established procedures under the Shadrick decision in calculating appellant’s employmentrelated loss of wage-earning capacity. Appellant did not contend that the Office erred in its
mathematical calculations of his wage-earning capacity. The Board has reviewed these
calculations and finds them to be correct.
On appeal, appellant contended that he could not medically perform the selected final
assembler position. He, however, did not submit sufficient medical evidence to establish that he
was not capable of working eight hours a day in a sedentary position. Appellant further argued
that: there was a conflict in medical opinion regarding the number of hours he was able to
perform in a sedentary position; his preexisting back condition was not considered; and the
constructed position was not reasonably available. As noted, Dr. Joyce’s opinion was
insufficiently reasoned to create a conflict regarding whether appellant could perform the duties
15

Brenda L. DuBuque, 55 ECAB 212 (2004).

16

See Gayle Harris, 52 ECAB 319 (2001).

17

James M. Frasher, supra note 4.

7

of the selected position and the record indicates that appellant’s preexisting conditions were
considered in determining whether he could return to work.
Appellant contends that the selected position was not reasonably available as the
rehabilitation counselor only identified one opening for a final assembler without experience.
The Board has previously noted that where there is probative evidence of record regarding
reasonable availability, such as from a state employment agency, this evidence will not be
contradicted by evidence as to a lack of current referrals for the selected position.18 In this case,
the rehabilitation counselor properly noted that, while the job market for final assemblers was in
decline, he confirmed that the position was being performed in sufficient numbers on a full-time
basis in appellant’s community as to make it reasonably available to appellant. Moreover, the
Board has held that the mere fact that appellant is not able to secure a job in the selected position
does not establish that the work is not available or suitable.19
Appellant further contends that he was not accorded 30 days notice prior to the
scheduling of the hearing of February 28, 2007. The Office’s letter of January 26, 2007,
however, provide appellant with 31 days notice of the scheduled hearing date of
February 28, 2007.
Thus, the Office’s February 7, 2006 decision reducing appellant’s compensation based on
his ability to earn wages in the constructed position of a full-time final assembler is proper under
the law and facts of this case.
CONCLUSION
The Board finds that the Office properly reduced appellant’s compensation effective
February 19, 2006 based on its determination that the constructed position of final assembler
represented his wage-earning capacity.

18

Carla Letcher, 46 ECAB 452 (1995).

19

See Karen L. Lonon-Jones, 50 ECAB 293 (1999).

8

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated May 1, 2007 is affirmed.
Issued: May 20, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

